DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 4, 9, 10, 12 and 13 are cancelled. Claims 1, 3, 5, 7, 15, 16, 19 and 20 are amended. Claim 1 is an independent claim. Claims 1, 3, 5-8, 11 and 14-20 are currently examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the relative arrangements/positions/locations structural elements of “thermal insulation structure, pushrod, guide hole, rotation hole, connection portion, boss, insulation box, thermal insulation cover plate, charging passage, sealing passage, sealing plug, heat insulation valve, vibration generator, dynamic end, side wall, heater, first tooth, second tooth, and drive.” No figures shows how these structural elements of the single crystal furnace are relatively arranged. It is noted that the provided figures are merely pieces of the structural elements, and cannot readily help recognize how each of the structural elements are relatively arranged in the single crystal furnace. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “heat insulation valve,” “vibration generator,” “dynamic end,” “side wall,” “heater”, “first tooth,” “second tooth,” and “drive”, “the thermal insulation structure is slidably connected to the material chute, and a boss is provided on a side wall of the thermal insulation structure, and the thermal insulation structure is lapped on an edge of the material chute by the boss” and “a vibration generator, a dynamic end of the vibration generator is connected to the vibration platform, and the vibration platform is connected to the material feeding tunnel” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-8, 11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recited in claim 1 “…the charging assembly further comprises a thermal insulation structure, the thermal insulation structure is slidable on the material feeding tunnel, and the thermal insulation structure is sealingly cooperated with the charging inlet …” constitutes an indefinite subject matter. According to online dictionary https://www.merriam-webster.com/dictionary/tunnel, “tunnel” is defined as “a covered passageway.” It is noted that the instant fig 1 roughly illustrates “321” as “material feeding tunnel”, and the instant claims recites “the thermal insulation structure … on the material feeding tunnel.” It is not clear with respect to the relative arrangements/ locations of the thermal insulation structure and the material feeding tunnel, for example whether the thermal insulation structure is on an inner portion of the material feeding tunnel or on an outer portion of the material feeding tunnel. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 3, 5-8, 11 and 14-20  are rejected because they depend on claim 1.
The recited in claim 5 “… the thermal insulation structure comprises a thermal insulation structure and a pushrod detachably connected to the thermal insulation structure…” constitutes an indefinite subject matter. It is not clear what “the thermal insulation structure comprises a thermal insulation structure” means. Therefore, the metes and bounds of claim 5 are not readily ascertainable. Clarification and/or correction are/is required. Claims 6, 7 and 14 are rejected because they depend on claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 11 and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Luter et al (US 20120266808 A1, “Luter”) as evidenced by Yokogawa et al (US 20080135516 A1, “Yokogawa”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Luter et al (US 20120266808 A1, “Luter”) as evidenced by Yokogawa et al (US 20080135516 A1, “Yokogawa”).
Regarding claim 1, Luter (entire document) teaches a single crystal furnace, comprising a chamber 12 (main furnace chamber) (fig 1, 0023); a chamber 40 (an auxiliary furnace chamber) communicating with the main furnace chamber (fig 1, 0025 and 0026); and a feed chamber 70 (material chamber) provided with a feed port 79 with an isolation valve 64 (charging inlet) and a charging assembly comprising a tubular shield 140 (material feeding tunnel) and a slide member 144 (fig 6, 0038-0039), wherein the material chamber  (feed chamber 70) is communicated with the main furnace chamber (chamber 12) through the charging inlet (feed port 79 with the isolation valve 64) (figs 1 and 2), the charging assembly is telescopically coupled to the charging inlet for charging materials into a crucible in the main furnace chamber (chamber 12) (figs 1, 2 and 6, 0038, 0040, claims 18 and 19), wherein the charging assembly comprises the tubular shield 140 (material feeding tunnel) and a slide member 144 that are slidably connected (fig 6, 0038-0039), and the material feeding tunnel (tubular shield 140) is telescopically coupled to the charging inlet by the slide member 144 (figs 1, 2 and 6, 0038, 0040, claims 18 and 19), and the charging assembly comprises a structure having a chute 80 slidably provided on the feeder pan spout 96 or feeder pan 94 of the material feeding tunnel (tubular shield 140) (figs 1, 2 and 6), and the structure is sealingly cooperated with the charging inlet (feed port with the isolation valve) (figs 1, 2 and 6, 0032-0035, 0038-0041 and claim 1). Luter further teaches that feeder pan of the structure comprises silicon carbide (claim 14), and silicon carbide is a heat (thermal) insulating material as evidenced by Yokogawa (0022). Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thermal insulation structure is within the teachings of Luter as evidenced by Yokogawa. It is also well established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Regarding claim 3, Luter teaches that a feeder pan spout 96 (material chute) is formed in the material feeding tunnel (tubular shield 140), and the material chute 80 has a cross section of a rectangular shape (figs 2, 4 and 6, 0032, 0035, 0037, 0038 and 0040).
Regarding claim 11, Luter teaches that a heat insulation valve 64 is provided at a position of the main furnace chamber aligned with the charging inlet (fig 1, 0027, 0033, 0034).
Regarding claim 15, Luter teaches that the material chamber is further provide with a table 132 (vibration platform) and a vibration generator 130 (fig 2, 0037, 0043), a dynamic end of the vibration generator 130 is connected to the vibration platform 132 (fig 2, 0037, 0043), and the vibration platform is connected to the material feeding tunnel (fig 2).
Regarding claim 16, Luter teaches that the material chamber is further provided with a feed hopper 100 (charging barrel) located above the material feeding tunnel (fig 2, 0033-0035, 0037), and a funnel spout 114 (discharge hole) is provided at the bottom of the charging barrel 100 and facing the material feeding tunnel (fig 2, 0035, 0037).
Regarding claim 17, Luter teaches that the material chamber is provided at a side of the main furnace chamber (figs 1 and 2), and a side wall surface of the charging barrel facing away from the main furnace chamber is a vertical plane that forms a side wall of the discharge hole (fig 2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Luter as applied to claim 1 above.
Regarding claim 5, Luter teaches the thermal insulation structure as addressed above, and further teaches hooks 164 on clamp ring 160 and a pin 168 (pushrod) (fig 6, 0039), and the hooks 164 on the clamp ring 10 and the pin 168 can be separated/ released (detachable) from the thermal insulating structure  (fig 6, 0039-0040). Luter does not explicitly teach the pushrod detachably connected to the thermal insulation structure. However the court has held that making the structure separable or integral would be merely a matter of obvious engineering choice. See MPEP 2144.04 V.
Claims 6-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luter as applied to claim 5 above, and further in view of Li et al (CN 109306516 A, machine translation, “Li”).
Regarding claim 6, Luter teaches that the thermal insulation structure as addressed above, and further teaches hooks 164 on clamp ring 160 and a pin 168 (pushrod) (fig 6, 0039), a connection portion is provided at an end of the pushrod (fig 6), and the clamp ring having two handles 162 is rotatable to engage the hooks 164 on the clamp ring to pins 168 on flange 158 (fig 6, 0039), but does not explicitly teach that the thermal insulation structure is provided with a guide hole and a rotation hole axially communicated with the guide hole, an end surface of the thermal insulation structure is exposed at a side of the guide hole, and the rotation hole has a radial dimension greater than the guide hole. However Li (entire document) teaches a crystal growth system, wherein a feed slider 1041 (thermal insulation structure) has a threaded hole and is sleeved on the feeding screw 1043 to rotate the feeding screw 1043, and a rotation hole axially communicated with the threaded hole (fig 4, 0076), an end surface of the feed slider is exposed at a side of the threaded hole (fig 4). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Luter per teachings of Li in order to provide a material supplying device and improve the production efficiency of the single crystal (Li abstract). Luter/Li does not explicitly teach and the rotation hole has a radial dimension greater than the guide hole. However it well-established that “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” See MPEP 2144.04 IV.
Regarding claim 7, Luter teaches that a feeder pan spout 96 or feeder pan 94 (material chute) is formed in the material feeding tunnel (tubular shield 140) (fig 6), and the charging mechanism further comprises a chute 80 slidably provided on the feeder pan spout 96 of the material feeding tunnel (tubular shield 140) (figs 1, 2 and 6, 0038-0039), but does not explicitly teach a boss is provided on a side wall of the thermal insulation structure, and the thermal insulation structure is lapped on an edge of the material chute by the boss. However Li (entire document) teaches a crystal growth system, wherein a protruded buffer layer (boss) 1014 is provided the outside wall of the feeding sleeve 1013, and the feeding sleeve is lapped on an outside (edge) of the feeding passage 101 (chute) (fig 2, claim 9 and 0079). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Luter per teachings of Li in order to provide a material supplying device and improve the production efficiency of the single crystal (Li abstract).
Regarding claims 8, Luter teaches a drop box 76 (thermal insulation box) is provided in the main furnace chamber (fig 2, 0030-0032), an open spout 82 (charging passage) and a sealing bellows assembly 106 (a sealing passage) are coupled to be provided on the drop box (thermal insulation box) (fig 2, 0039-0041), the charging passage abuts with the charging inlet (fig 2), and the sealing passage is communicated with the charging passage (fig 2), the sealing system comprise a feed isolation valve sealingly cooperates with the sealing passage for opening or blocking the charging passage (0033-0034), but does not explicitly teach a thermal insulation cover plate are fixedly provided in the main furnace chamber, a sealing plug is provided on the thermal insulation cover plate. However Li (entire document) teaches a crystal growth system, wherein a cover is fixedly provided on an upper portion of the main furnace chamber, and a feeding funnel/channel (sealing plug) is fixed/sealed on the surface of the cover (figs 1, 3 and 7). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Luter per teachings of Li in order to provide a material supplying device and improve the production efficiency of the single crystal (Li abstract).
Regarding claim 14, Luter teaches that a heat insulation valve 64 is provided at a position of the main furnace chamber aligned with the charging inlet (fig 1, 0027, 0033, 0034).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luter as applied to claim 16 above, and further in view of Buzniak et al (US 20160090667 A1, “Buzniak”).
Regarding claim 18, Luter teaches the charging barrel as addressed above, but does not explicitly teaches a heater. However Buzniak teaches a feed system, wherein a heater is provided around feeding vessel (figs 2 and 6, 0024 and 0026). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Luter per teachings of Buzniak in order to provide sufficient heat and maintain the proper temperature (Buzniak 0024, 0026, 0037).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luter as applied to claim 16 above, and further in view of Schaefer et al (US 20070235574 A1, “Schaefer”).
Regarding claim 19, Luter teaches the material chamber comprising the charging barrel and the material feeding tunnel as addressed above, but does not explicitly teach a crusher located between the charging barrel and the material feeding tunnel. However it is a known practice that a crushing system (crusher) is used for comminuting material as taught by Schaefer (abstract). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Luter per teachings of Schaefer in order to provide a device for communicating material at a controlled conditions (Schaefer abstract and 0006).
Regarding claim 20, Luter/Schaefer teaches that the crusher comprises a first roll (active roller) having tooth and a second roll (passive roller) having tooth, the first roll and the second roll spacing at a certain distance (Schaefer 0014-0021, 0028, 0056, 0067, 0071), and a controller (driving mechanism) controlling the crushing system (Schaefer 0006, 0013, 0020, 0032, 0033, 0041 and claim 1), the controller (driver) is configured to drive the first (active) roller and the second (passive) roller to rotate toward each other (Schaefer 0006, 0013-0016, 0028).
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that Luther does not teach “the charging assembly further comprises a thermal insulation mechanism structure, the thermal insulation structure is slidable on the material feeding tunnel, and the thermal insulation structure is sealingly cooperated with the charging inlet” and “the thermal insulation structure of Applicant’s claim 1 is provided for the charging assembly which is located in the material chamber, rather than the main furnace chamber” have been considered, but not found persuasive. It is firstly noted that the term “mechanism” has been deleted and is not recited in the instant claims. Also, as addressed above, Luter teaches that the charging assembly comprises a structure having a chute 80 slidably provided on the feeder pan spout 96 or feeder pan 94 of the material feeding tunnel (tubular shield 140) (figs 1, 2 and 6), and the structure is sealingly cooperated with the charging inlet (feed port with the isolation valve) (figs 1, 2 and 6, 0032-0035, 0038-0041 and claim 1), and the feeder pan is located in the material chamber (fig 6). Luter further teaches that feeder pan of the structure comprises silicon carbide (claim 14), and silicon carbide is a heat (thermal) insulating material as evidenced by Yokogawa (0022). Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thermal insulation structure is within the teachings of Luter as evidenced by Yokogawa. It is also well established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. Applicant’s arguments with respect to other references have been considered, but not found persuasive because Luter has taught the argued limitations. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that an anticipation based case or a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714